UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08034 Franklin Real Estate Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin Real Estate Securities Fund ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Steven R. Hash Management For For 1.3 Elect Director John L. Atkins, III Management For Withhold 1.4 Elect Director James P. Cain Management For For 1.5 Elect Director Maria C. Freire Management For For 1.6 Elect Director Richard H. Klein Management For For 1.7 Elect Director James H. Richardson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For APARTMENT INVESTMENT AND MANAGEMENT COMPANY Meeting Date:APR 26, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:AIV Security ID:03748R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James N. Bailey Management For For 1.2 Elect Director Terry Considine Management For For 1.3 Elect Director Thomas L. Keltner Management For For 1.4 Elect Director J. Landis Martin Management For For 1.5 Elect Director Robert A. Miller Management For For 1.6 Elect Director Kathleen M. Nelson Management For For 1.7 Elect Director Michael A. Stein Management For For 1.8 Elect Director Nina A. Tran Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:AVB Security ID:053484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glyn F. Aeppel Management For For 1.2 Elect Director Terry S. Brown Management For For 1.3 Elect Director Alan B. Buckelew Management For For 1.4 Elect Director Ronald L. Havner, Jr. Management For For 1.5 Elect Director Timothy J. Naughton Management For For 1.6 Elect Director Lance R. Primis Management For For 1.7 Elect Director Peter S. Rummell Management For For 1.8 Elect Director H. Jay Sarles Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BOSTON PROPERTIES, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce W. Duncan Management For For 1.2 Elect Director Karen E. Dykstra Management For For 1.3 Elect Director Carol B. Einiger Management For For 1.4 Elect Director Jacob A. Frenkel Management For For 1.5 Elect Director Joel I. Klein Management For For 1.6 Elect Director Douglas T. Linde Management For For 1.7 Elect Director Matthew J. Lustig Management For For 1.8 Elect Director Alan J. Patricof Management For For 1.9 Elect Director Owen D. Thomas Management For For 1.10 Elect Director Martin Turchin Management For For 1.11 Elect Director David A. Twardock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CORESITE REALTY CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:COR Security ID:21870Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Stuckey Management For For 1.2 Elect Director Thomas M. Ray Management For For 1.3 Elect Director James A. Attwood, Jr. Management For For 1.4 Elect Director Michael R. Koehler Management For For 1.5 Elect Director Paul E. Szurek Management For For 1.6 Elect Director J. David Thompson Management For For 1.7 Elect Director David A. Wilson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUBESMART Meeting Date:JUN 01, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:CUBE Security ID:229663109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Diefenderfer, III Management For For 1.2 Elect Director Piero Bussani Management For For 1.3 Elect Director Christopher P. Marr Management For For 1.4 Elect Director Marianne M. Keler Management For For 1.5 Elect Director Deborah R. Salzberg Management For For 1.6 Elect Director John F. Remondi Management For For 1.7 Elect Director Jeffrey F. Rogatz Management For For 1.8 Elect Director John W. Fain Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CYRUSONE INC. Meeting Date:MAY 02, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:CONE Security ID:23283R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary J. Wojtaszek Management For For 1.2 Elect Director David H. Ferdman Management For For 1.3 Elect Director John W. Gamble, Jr. Management For For 1.4 Elect Director Michael A. Klayko Management For For 1.5 Elect Director T. Tod Nielsen Management For For 1.6 Elect Director Alex Shumate Management For For 1.7 Elect Director William E. Sullivan Management For For 1.8 Elect Director Lynn A. Wentworth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against D.R. HORTON, INC. Meeting Date:JAN 21, 2016 Record Date:NOV 30, 2015 Meeting Type:ANNUAL Ticker:DHI Security ID:23331A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Donald R. Horton Management For For 1b Elect Director Barbara K. Allen Management For For 1c Elect Director Brad S. Anderson Management For For 1d Elect Director Michael R. Buchanan Management For For 1e Elect Director Michael W. Hewatt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DIGITAL REALTY TRUST, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dennis E. Singleton Management For For 1B Elect Director Laurence A. Chapman Management For For 1C Elect Director Kathleen Earley Management For For 1D Elect Director Kevin J. Kennedy Management For For 1E Elect Director William G. LaPerch Management For For 1F Elect Director A. William Stein Management For For 1G Elect Director Robert H. Zerbst Management For For 2 Ratify KMPG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DUKE REALTY CORPORATION Meeting Date:APR 27, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:DRE Security ID:264411505 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas J. Baltimore, Jr. Management For For 1b Elect Director William Cavanaugh, III Management For For 1c Elect Director Alan H. Cohen Management For For 1d Elect Director James B. Connor Management For For 1e Elect Director Ngaire E. Cuneo Management For For 1f Elect Director Charles R. Eitel Management For For 1g Elect Director Dennis D. Oklak Management For For 1h Elect Director Melanie R. Sabelhaus Management For For 1i Elect Director Peter M. Scott, III Management For For 1j Elect Director Jack R. Shaw Management For For 1k Elect Director Michael E. Szymanczyk Management For For 1l Elect Director Lynn C. Thurber Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Dobrowski Management For For 1.4 Elect Director Thomas Heneghan Management For For 1.5 Elect Director Tao Huang Management For For 1.6 Elect Director Marguerite Nader Management For For 1.7 Elect Director Sheli Rosenberg Management For For 1.8 Elect Director Howard Walker Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EQUITY ONE, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:EQY Security ID:294752100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph Azrack Management For For 1.2 Elect Director Cynthia Cohen Management For For 1.3 Elect Director Neil Flanzraich Management For For 1.4 Elect Director Jordan Heller Management For For 1.5 Elect Director Chaim Katzman Management For Withhold 1.6 Elect Director Peter Linneman Management For Withhold 1.7 Elect Director David Lukes Management For For 1.8 Elect Director Galia Maor Management For For 1.9 Elect Director Dori Segal Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For EQUITY RESIDENTIAL Meeting Date:JUN 16, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:EQR Security ID:29476L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alexander Management For For 1.2 Elect Director Charles L. Atwood Management For For 1.3 Elect Director Linda Walker Bynoe Management For For 1.4 Elect Director Connie K. Duckworth Management For For 1.5 Elect Director Mary Kay Haben Management For For 1.6 Elect Director Bradley A. Keywell Management For For 1.7 Elect Director John E. Neal Management For For 1.8 Elect Director David J. Neithercut Management For For 1.9 Elect Director Mark S. Shapiro Management For For 1.10 Elect Director Gerald A. Spector Management For For 1.11 Elect Director Stephen E. Sterrett Management For For 1.12 Elect Director B. Joseph White Management For For 1.13 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ESSEX PROPERTY TRUST, INC. Meeting Date:MAY 17, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:ESS Security ID:297178105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith R. Guericke Management For For 1.2 Elect Director Irving F. Lyons, III Management For For 1.3 Elect Director George M. Marcus Management For For 1.4 Elect Director Gary P. Martin Management For Withhold 1.5 Elect Director Issie N. Rabinovitch Management For Withhold 1.6 Elect Director Thomas E. Robinson Management For For 1.7 Elect Director Michael J. Schall Management For For 1.8 Elect Director Byron A. Scordelis Management For For 1.9 Elect Director Janice L. Sears Management For For 2 Reduce Supermajority Vote Requirement Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXTRA SPACE STORAGE INC. Meeting Date:MAY 24, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:EXR Security ID:30225T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth M. Woolley Management For For 1.2 Elect Director Spencer F. Kirk Management For For 1.3 Elect Director Karl Haas Management For Against 1.4 Elect Director Diane Olmstead Management For For 1.5 Elect Director Roger B. Porter Management For For 1.6 Elect Director Gary B. Sabin- Withdrawn Resolution Management None None 1.7 Elect Director K. Fred Skousen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Elect Director Dennis J. Letham Management For For FEDERAL REALTY INVESTMENT TRUST Meeting Date:MAY 04, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:FRT Security ID:313747206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director David W. Faeder Management For For 1.3 Elect Director Kristin Gamble Management For For 1.4 Elect Director Gail P. Steinel Management For For 1.5 Elect Director Warren M. Thompson Management For For 1.6 Elect Director Joseph S. Vassalluzzo Management For For 1.7 Elect Director Donald C. Wood Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FIRST INDUSTRIAL REALTY TRUST, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:FR Security ID:32054K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew S. Dominski Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director H. Patrick Hackett, Jr. Management For For 1.4 Elect Director John Rau Management For Against 1.5 Elect Director L. Peter Sharpe Management For For 1.6 Elect Director W. Ed Tyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GENERAL GROWTH PROPERTIES, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:GGP Security ID:370023103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard B. Clark Management For For 1b Elect Director Mary Lou Fiala Management For For 1c Elect Director J. Bruce Flatt Management For For 1d Elect Director John K. Haley Management For For 1e Elect Director Daniel B. Hurwitz Management For For 1f Elect Director Brian W. Kingston Management For For 1g Elect Director Sandeep Mathrani Management For For 1h Elect Director David J. Neithercut Management For For 1i Elect Director Mark R. Patterson Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For HCP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:HCP Security ID:40414L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian G. Cartwright Management For For 1b Elect Director Christine N. Garvey Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director James P. Hoffmann Management For For 1e Elect Director Lauralee E. Martin Management For For 1f Elect Director Michael D. McKee Management For For 1g Elect Director Peter L. Rhein Management For For 1h Elect Director Joseph P. Sullivan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HIGHWOODS PROPERTIES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:HIW Security ID:431284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Anderson Management For For 1.2 Elect Director Gene H. Anderson Management For For 1.3 Elect Director Carlos E. Evans Management For For 1.4 Elect Director Edward J. Fritsch Management For For 1.5 Elect Director David J. Hartzell Management For For 1.6 Elect Director Sherry A. Kellett Management For For 1.7 Elect Director O. Temple Sloan, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HILTON WORLDWIDE HOLDINGS INC. Meeting Date:MAY 05, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:HLT Security ID:43300A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Nassetta Management For For 1.2 Elect Director Jonathan D. Gray Management For For 1.3 Elect Director Jon M. Huntsman, Jr. Management For For 1.4 Elect Director Judith A. McHale Management For For 1.5 Elect Director John G. Schreiber Management For For 1.6 Elect Director Elizabeth A. Smith Management For For 1.7 Elect Director Douglas M. Steenland Management For For 1.8 Elect Director William J. Stein Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary L. Baglivo Management For For 1.2 Elect Director Sheila C. Bair Management For For 1.3 Elect Director Terence C. Golden Management For For 1.4 Elect Director Ann McLaughlin Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director Gordon H. Smith Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Shareholders and the Board with the Concurrent Power to Amend the Bylaws Management For For 5 Amend Right to Call Special Meeting Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For KILROY REALTY CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John Kilroy Management For For 1b Elect Director Edward Brennan Management For For 1c Elect Director Jolie Hunt Management For For 1d Elect Director Scott Ingraham Management For For 1e Elect Director Gary Stevenson Management For For 1f Elect Director Peter Stoneberg Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For KIMCO REALTY CORPORATION Meeting Date:APR 26, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:KIM Security ID:49446R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Cooper Management For For 1b Elect Director Philip E. Coviello Management For For 1c Elect Director Richard G. Dooley Management For Against 1d Elect Director Conor C. Flynn Management For For 1e Elect Director Joe Grills Management For For 1f Elect Director Frank Lourenso Management For For 1g Elect Director Colombe M. Nicholas Management For For 1h Elect Director Richard B. Saltzman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MID-AMERICA APARTMENT COMMUNITIES, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:MAA Security ID:59522J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director H. Eric Bolton, Jr. Management For For 1b Elect Director Alan B. Graf, Jr. Management For For 1c Elect Director James K. Lowder Management For For 1d Elect Director Thomas H. Lowder Management For For 1e Elect Director Monica McGurk Management For For 1f Elect Director Claude B. Nielsen Management For For 1g Elect Director Philip W. Norwood Management For For 1h Elect Director W. Reid Sanders Management For For 1i Elect Director William B. Sansom Management For For 1j Elect Director Gary Shorb Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For NATIONAL RETAIL PROPERTIES, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:NNN Security ID:637417106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don DeFosset Management For For 1.2 Elect Director David M. Fick Management For For 1.3 Elect Director Edward J. Fritsch Management For For 1.4 Elect Director Kevin B. Habicht Management For Withhold 1.5 Elect Director Robert C. Legler Management For For 1.6 Elect Director Craig Macnab Management For For 1.7 Elect Director Sam L. Susser Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For OMEGA HEALTHCARE INVESTORS, INC. Meeting Date:JUL 17, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:OHI Security ID:681936100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman R. Bobins Management For For 1.2 Elect Director Craig R. Callen Management For For 1.3 Elect Director Thomas F. Franke Management For Withhold 1.4 Elect Director Bernard J. Korman Management For For 2 Declassify the Board of Directors Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OMEGA HEALTHCARE INVESTORS, INC. Meeting Date:JUN 09, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:OHI Security ID:681936100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman R. Bobins Management For For 1.2 Elect Director Craig R. Callen Management For For 1.3 Elect Director Bernard J. Korman Management For For 1.4 Elect Director Edward Lowenthal Management For For 1.5 Elect Director Ben W. Perks Management For For 1.6 Elect Director Stephen D. Plavin Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PARAMOUNT GROUP, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:PGRE Security ID:69924R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Albert Behler Management For For 1b Elect Director Thomas Armbrust Management For For 1c Elect Director Martin Bussmann Management For For 1d Elect Director Dan Emmett Management For For 1e Elect Director Lizanne Galbreath Management For For 1f Elect Director Karin Klein Management For For 1g Elect Director Peter Linneman Management For Against 1h Elect Director David O'Connor Management For For 1i Elect Director Katharina Otto-Bernstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For PHYSICIANS REALTY TRUST Meeting Date:MAY 05, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:DOC Security ID:71943U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Thomas Management For For 1.2 Elect Director Tommy G. Thompson Management For For 1.3 Elect Director Stanton D. Anderson Management For For 1.4 Elect Director Mark A. Baumgartner Management For For 1.5 Elect Director Albert C. Black, Jr. Management For For 1.6 Elect Director William A. Ebinger Management For For 1.7 Elect Director Richard A. Weiss Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year POST PROPERTIES, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:PPS Security ID:737464107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Goddard, III Management For For 1.2 Elect Director David P. Stockert Management For For 1.3 Elect Director Walter M. Deriso, Jr. Management For For 1.4 Elect Director Russell R. French Management For For 1.5 Elect Director Toni Jennings Management For For 1.6 Elect Director John F. Morgan, Sr. Management For For 1.7 Elect Director Ronald de Waal Management For For 1.8 Elect Director Donald C. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For PROLOGIS, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hamid R. Moghadam Management For For 1b Elect Director George L. Fotiades Management For For 1c Elect Director Christine N. Garvey Management For For 1d Elect Director Lydia H. Kennard Management For For 1e Elect Director J. Michael Losh Management For For 1f Elect Director Irving F. Lyons,III Management For For 1g Elect Director David P. O'Connor Management For For 1h Elect Director Jeffrey L. Skelton Management For For 1i Elect Director Carl B. Webb Management For For 1j Elect Director William D. Zollars Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For PUBLIC STORAGE Meeting Date:APR 25, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PSA Security ID:74460D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Havner, Jr. Management For For 1.2 Elect Director Tamara Hughes Gustavson Management For Against 1.3 Elect Director Uri P. Harkham Management For For 1.4 Elect Director B. Wayne Hughes, Jr. Management For For 1.5 Elect Director Avedick B. Poladian Management For For 1.6 Elect Director Gary E. Pruitt Management For For 1.7 Elect Director Ronald P. Spogli Management For For 1.8 Elect Director Daniel C. Staton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For REALTY INCOME CORPORATION Meeting Date:MAY 17, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:O Security ID:756109104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathleen R. Allen Management For For 1b Elect Director John P. Case Management For For 1c Elect Director A. Larry Chapman Management For For 1d Elect Director Priya Cherian Huskins Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Gregory T. McLaughlin Management For For 1g Elect Director Ronald L. Merriman Management For For 1h Elect Director Stephen E. Sterrett Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGENCY CENTERS CORPORATION Meeting Date:APR 29, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:REG Security ID:758849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin E. Stein, Jr. Management For For 1.2 Elect Director Raymond L. Bank Management For For 1.3 Elect Director Bryce Blair Management For Withhold 1.4 Elect Director C. Ronald Blankenship Management For For 1.5 Elect Director J. Dix Druce, Jr. Management For For 1.6 Elect Director Mary Lou Fiala Management For For 1.7 Elect Director David P. O'Connor Management For For 1.8 Elect Director John C. Schweitzer Management For For 1.9 Elect Director Thomas G. Wattles Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For SIMON PROPERTY GROUP, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:SPG Security ID:828806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glyn F. Aeppel Management For For 1b Elect Director Larry C. Glasscock Management For For 1c Elect Director Karen N. Horn Management For For 1d Elect Director Allan Hubbard Management For For 1e Elect Director Reuben S. Leibowitz Management For For 1f Elect Director Gary M. Rodkin Management For For 1g Elect Director Daniel C. Smith Management For For 1h Elect Director J. Albert Smith, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SL GREEN REALTY CORP. Meeting Date:JUN 02, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:SLG Security ID:78440X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edwin Thomas Burton, III Management For For 1b Elect Director Craig M. Hatkoff Management For For 1c Elect Director Andrew W. Mathias Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against SUMMIT HOTEL PROPERTIES, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:INN Security ID:866082100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. Hansen Management For For 1.2 Elect Director Bjorn R. L. Hanson Management For For 1.3 Elect Director Jeffrey W. Jones Management For For 1.4 Elect Director Kenneth J. Kay Management For For 1.5 Elect Director Thomas W. Storey Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Articles to Remove Antitakeover Provisions to Opt Out of Maryland's Unsolicited Takeover Act Shareholder Against For SUNSTONE HOTEL INVESTORS, INC. Meeting Date:APR 28, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:SHO Security ID:867892101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director W. Blake Baird Management For For 1.3 Elect Director Andrew Batinovich Management For For 1.4 Elect Director Z. Jamie Behar Management For For 1.5 Elect Director Thomas A. Lewis, Jr. Management For For 1.6 Elect Director Keith M. Locker Management For For 1.7 Elect Director Murray J. McCabe Management For For 1.8 Elect Director Douglas M. Pasquale Management For For 1.9 Elect Director Keith P. Russell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TAUBMAN CENTERS, INC. Meeting Date:JUN 01, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:TCO Security ID:876664103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerome A. Chazen Management For For 1.2 Elect Director Craig M. Hatkoff Management For For 1.3 Elect Director Ronald W. Tysoe Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MACERICH COMPANY Meeting Date:MAY 26, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:MAC Security ID:554382101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John H. Alschuler Management For For 1b Elect Director Arthur M. Coppola Management For For 1c Elect Director Edward C. Coppola Management For For 1d Elect Director Steven R. Hash Management For For 1e Elect Director Fred S. Hubbell Management For For 1f Elect Director Diana M. Laing Management For For 1g Elect Director Mason G. Ross Management For For 1h Elect Director Steven L. Soboroff Management For For 1i Elect Director Andrea M. Stephen Management For For 1j Elect Director John M. Sullivan Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For UDR, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:UDR Security ID:902653104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Katherine A. Cattanach Management For For 1b Elect Director Robert P. Freeman Management For For 1c Elect Director Jon A. Grove Management For For 1d Elect Director Mary Ann King Management For For 1e Elect Director James D. Klingbeil Management For For 1f Elect Director Clint D. McDonnough Management For For 1g Elect Director Robert A. McNamara Management For For 1h Elect Director Mark R. Patterson Management For For 1i Elect Director Lynne B. Sagalyn Management For For 1j Elect Director Thomas W. Toomey Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VENTAS, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:VTR Security ID:92276F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Melody C. Barnes Management For For 1B Elect Director Debra A. Cafaro Management For For 1C Elect Director Jay M. Gellert Management For For 1D Elect Director Richard I. Gilchrist Management For For 1E Elect Director Matthew J. Lustig Management For For 1F Elect Director Douglas M. Pasquale Management For For 1G Elect Director Robert D. Reed Management For For 1H Elect Director Glenn J. Rufrano Management For For 1I Elect Director James D. Shelton Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VORNADO REALTY TRUST Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:VNO Security ID:929042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Candace K. Beinecke Management For For 1.2 Elect Director Robert P. Kogod Management For For 1.3 Elect Director Richard R. West Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against W. P. CAREY INC. Meeting Date:JUN 16, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL Ticker:WPC Security ID:92936U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nathaniel S. Coolidge Management For For 1b Elect Director Mark J. DeCesaris Management For For 1c Elect Director Benjamin H. Griswold, IV Management For For 1d Elect Director Axel K.A. Hansing Management For For 1e Elect Director Jean Hoysradt Management For For 1f Elect Director Richard C. Marston Management For For 1g Elect Director Robert E. Mittelstaedt, Jr. Management For For 1h Elect Director Charles E. Parente Management For For 1i Elect Director Mary M. VanDeWeghe Management For Against 1j Elect Director Nick J.M. van Ommen Management For For 1k Elect Director Karsten von Koller Management For For 1l Elect Director Reginald Winssinger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WEINGARTEN REALTY INVESTORS Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:WRI Security ID:948741103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Alexander Management For For 1.2 Elect Director Stanford Alexander Management For For 1.3 Elect Director Shelaghmichael Brown Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Stephen A. Lasher Management For For 1.6 Elect Director Thomas L. Ryan Management For For 1.7 Elect Director Douglas W. Schnitzer Management For For 1.8 Elect Director C. Park Shaper Management For For 1.9 Elect Director Marc J. Shapiro Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WELLTOWER INC. Meeting Date:MAY 05, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:HCN Security ID:95040Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kenneth J. Bacon Management For For 1b Elect Director Thomas J. DeRosa Management For For 1c Elect Director Jeffrey H. Donahue Management For For 1d Elect Director Fred S. Klipsch Management For For 1e Elect Director Geoffrey G. Meyers Management For For 1f Elect Director Timothy J. Naughton Management For For 1g Elect Director Sharon M. Oster Management For For 1h Elect Director Judith C. Pelham Management For For 1i Elect Director Sergio D. Rivera Management For For 1j Elect Director R. Scott Trumbull Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Real Estate Securities Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
